EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from Raymond Chew (#63,989) on May 23, 2022.
The application has been amended as follows:

IN THE CLAIMS
14. (Canceled)
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, the prior art does not teach or render obvious, in the context of the claim, the limitation “wherein a length of one frame time of the first data frame is different from a length of one frame time of the second data frames; a length of one frame time of the at least one transition frame is between the length of one frame time of the first data frame and the length of one frame time of the second data frame.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692